Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered December 14, 1982, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Sufficient corroboration of the accomplice’s testimony was provided by the tape-recorded conversations between the accomplice and the defendant (see, e.g., People v Farruggia, 61 NY2d 775, 777), as well as by the testimony of the defendant himself (see, e.g., People v Burgin, 40 NY2d 953, 954). There was, additionally, a napkin found in the robbers’ car which contained directions to the house where the robbery was to take place, and which the defendant admitted giving to someone to give to one of the robbers.
We have considered the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.